           Case 1:19-cr-00830-AT Document 50 Filed 04/15/21 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 15, 2021
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Noel and Thomas, 19 Cr. 830 (AT)

Dear Judge Torres:

         The Government submits this letter pursuant to the Court’s order dated March 3, 2021
(Dkt. No. 46). The Government has conferred with counsel for defendants Tova Noel and Michael
Thomas regarding the parties’ availability for trial. In the third quarter of 2021, counsel for Noel
is available for trial beginning on September 27, 2021, and counsel for Thomas is available for
trial from August 16-27 and after September 15, 2021. The Government is available for trial at
the Court’s convenience.

        The Government respectfully requests, with the consent of the defendants, through counsel,
that time under the Speedy Trial Act be excluded up to the new trial date.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                      By:         /s/
                                              Jessica Lonergan
                                              Nicolas Roos
                                              Assistant United States Attorneys
                                              (212) 637-1038/-2421


Cc:    Defense Counsel
